UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. FORM 10-Q [X]QuarterlyReport Pursuant to Section 13 or 15(d) of the Securities Exchange Act of or [] Transitional Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended March 31, 2009 Commission File No.000-52764 BEAUTY BRANDS GROUP, INC. (Exact name of Registrant as specified in its charter) FLORIDA 59-1213720 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15 Broad Street, Apt. 2624 New York, New York 10005Address of principal executive offices Registrant’s telephone number, including area code: (513) 871-7223 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YES■ NO  Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company,See definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer□ Accelerated Filer□ Non-Accelerated Filer□ Smaller Reporting Company ■ Indicate by check mark whether the Registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act)YES■NO□ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEEDING FIVE YEARS: Indicate by checkmark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of May 14, 2009, the Company had 15,276,411 shares of $0.10 par value common stock issued and outstanding. TABLE OF CONTENTS Page Part I Financial Information Item 1. Financial Statements Balance Sheets as of March 31, 2009 and December 31, 2008 (Unaudited) 4 Statements of Expenses for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 5 Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 6 Notes to the Interim Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of FinancialCondition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 Part II Other Information Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits and Reports on Form 8-K 10 Signatures 10 Ex-31.1 Section 302 Certification of Principal Executive Officer Ex-31.2 Section 302 Certification of Principal Financial Officer Ex-32 Section906 Certification of Officers PART I. - FINANCIAL INFORMATION BEAUTY BRANDS GROUP, INC. BALANCE SHEETS (unaudited) March 31, December 31, 2009 2008 ASSETS Total assets $ - $ - LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ 4,253 $ - Total current liabilities 4,253 - Stockholders’ equity (deficit): Common stock, $.10 par value, 100,000,000 shares authorized; 1,527,641 1,527,641 15,276,411 shares issued and outstanding Additional paid in capital 1,801,812 1,795,324 Accumulated deficit (3,333,706 ) (3,322,965 ) Total stockholders’ equity (deficit) (4,253 ) - Total liabilities and stockholders’ equity (deficit) $ - $ - See accompanying notes to financial statements 4 BEAUTY BRANDS GROUP, INC. STATEMENTS OF EXPENSES (unaudited) Three Months Three Months Ended Ended March 31, 2009 March 31, 2008 Operating expenses General & administrative costs $ 10,741 $ 10,697 Net loss $ (10,741 ) $ (10,697 ) Basic and diluted net loss per common share $ (.00 ) $ (.00 ) Weighted Average Number Of Common Shares Outstanding 15,276,411 15,276,411 See accompanying notes to financial statements 5 BEAUTY BRANDS GROUP, INC. STATEMENTS OF CASH FLOWS (unaudited) Three Months Three Months Ended Ended March 31, 2009 March 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (10,741 ) $ (10,697 ) Changes in operating liabilities: Accounts payable 4,253 (4,872 ) Net cash used in operating activities (6,488 ) (15,569 ) CASH FLOWS FROM FINANCING ACTIVITES: Capital contribution 6,488 15,569 Net cash provided by financing activities 6,488 15,569 Increase in Cash - - Cash, Beginning of Period - - Cash, End of Period $ - $ - Supplemental Disclosure of Cash Flow Information: Interest paid $ - $ - Income taxes paid $ - - See accompanying notes to financial statements 6 BEAUTY BRANDS GROUP, INC. NOTES TO FINANCIAL STATEMENTS (unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Beauty Brands Group, Inc., have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Beauty Brand’s Annual Report filed with the SEC on Form 10-K.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which substantially duplicate the disclosure contained in the audited financial statements for fiscal 2008 as reported in the Form 10-K have been omitted. NOTE 2 – GOING CONCERN Beauty Brands has no assets and operations as of March 31, 2009.These conditions raise substantial doubt as to Beauty Brands’ ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if Beauty Brands is unable to continue as a going concern.
